Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the January 28, 2021 Office Action, inter alia, claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over EADS U.S. Patent Publication (2014/0337269; hereinafter: EADS) in view of ZHOU et al. Non Patent Publication (WO 2018/136371 A1; hereinafter: Zhou) and further in view of Lee et al. U.S. Patent Publication (2015/0379429; hereinafter: Lee)

EADS, Zhou, and Lee alone, or in combination, fail to describe or render obvious, in view of the context of the independent claims, storing the set of nodes and the evaluation data as a contiguous block of data, wherein the set of nodes includes a first node and a second node, the second node corresponding to a likely execution path from the first node and the second node being physically stored adjacent to the first node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        August 19, 2021